                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KENNETH OVERTON,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )            No. 4:18-cv-1505-AGF
                                                 )
COLLEEN DOLAN, et al.,                           )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Kenneth Overton for leave to

proceed in forma pauperis in this civil action. Upon consideration of the financial information

provided, the Court finds that plaintiff is financially unable to pay any portion of the filing fee.

The motion will therefore be granted. In addition, the Court will dismiss this case for lack of

subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3).

                                           Background

       Plaintiff brings this suit pursuant to 42 U.S.C. § 1983 to vindicate violations of his First,

Fifth, and Fourteenth Amendment rights. In his original complaint, he named Missouri Court of

Appeals judges Colleen Dolan, Mark K. Hoff, Lisa S. Van Amburg, Lisa Page, Robert G. Dowd,

Jr., Lawrence E. Mooney, Sherri B. Sullivan, Roy L. Richter, Kurt S. Odenwald, Gary M.

Gaertner, Robert M. Clayton, III, Angela Turner Quigless, Philip M. Hess, and James M. Dowd.

Plaintiff subsequently filed an amended complaint in which he specifically named “Colleen

Dolan, et al.” as defendants, and thereafter made reference to “the defendants.” The Court

liberally construes the amended complaint as brought against the same defendants as were

named in the original complaint. Plaintiff also writes: “[a]dditional Defendants are the current

judges of the Missouri Supreme Court.” (Docket No. 6 at 2). Plaintiff states he sues the
defendants in their individual and official capacities as judges of the Missouri Court of Appeals

for the Eastern District of Missouri.

        According to Missouri Case.net, the State of Missouri’s online docketing system, on May

24, 1999, a jury convicted plaintiff of one count of attempted statutory rape in the first degree,

and one count of attempted statutory sodomy in the first degree. State v. Kenneth D. Overton,

No. 11R019802533-01 (11th Jud. Cir. 1999). On August 6, 1999, he was sentenced to serve five

years imprisonment for each count, with the sentences to run consecutively.

        In the amended complaint, plaintiff describes in detail his efforts to seek direct and

collateral review of his convictions and sentences. Condensed and summarized, plaintiff alleges

as follows. In 2000, both his direct appeal and his motion for post-conviction relief were

dismissed as untimely. Approximately seventeen years later, on June 27, 2017, plaintiff filed a

pro se motion for post-conviction relief due to abandonment, asserting that the state public

defender’s office had abandoned him on both direct appeal and collateral appeal. On August 4,

2017, the motion court denied the motion on its merits, and plaintiff appealed. He argued, inter

alia, that the motion court failed to follow State v. Turner, 972 S.W.2d 438 (Mo. App. E.D.

1997). 1 However, the court of appeals judges misconstrued plaintiff’s arguments, and did not

reverse the motion court for failing to follow Turner. Instead, they held that plaintiff did not


1
 In the amended complaint, plaintiff argues that Turner held that “one filing a direct appeal from a
criminal judgment that is later dismissed as ‘untimely’ has 90 days to file a collateral appeal under
Mo.S.Ct.Rule 29.15 to challenge the ineffectiveness of counsel on such direct appeal.” (Docket No. 6 at
5). However, plaintiff mischaracterizes the Turner holding. There, defendant Turner sought and was
granted leave to file a late notice of appeal to seek direct review of his convictions and sentences.
However, the court later dismissed Turner’s appeal because he failed to follow rules governing filing a
record on appeal. Approximately eight months after the court issued its mandate, Turner filed a motion to
recall the mandate, arguing that his attorney was ineffective. In denying Turner relief, the Missouri Court
of Appeals held that the argument Turner sought to raise must be raised in a Rule 29.15 motion, and that
such a motion must be filed within 90 days of the issuance of the mandate. In the case at bar, unlike in
Turner, plaintiff was not granted leave to file a late notice of appeal. Instead, his appeal was dismissed as
untimely.


                                                     2
have 90 days after the issuance of the direct appeal mandate to seek collateral relief. Plaintiff

claims the court of appeals judges treated him differently from the defendant in Turner. He also

states that the judges of the Missouri Supreme Court promulgated Rule 29.15.

       For his prayer for relief, plaintiff seeks this Court’s declaration that: (1) Missouri

Supreme Court Rule 29.15 is unconstitutional because those with counsel who perfect a timely

direct appeal have a 90-day period to seek collateral review, but those without counsel do not;

(2) plaintiff was denied his rights of access to the courts, to equal treatment, and due process

when he was denied a 90-day time period to file his collateral appeal; and (3) the court of appeals

judges acted unconstitutionally when they misconstrued his claims.             Plaintiff also seeks

attorney’s fees and costs.

                                                 Discussion

       Lower federal courts lack jurisdiction to engage in appellate review of state court

determinations. In re Goetzman, 91 F.3d 1173, 1177 (8th Cir. 1996). The Rooker-Feldman

doctrine 2 recognizes that, with the exception of habeas corpus petitions, lower federal courts lack

subject matter jurisdiction over “cases brought by state court losers complaining of injuries

caused by state court judgments rendered before the district court proceedings are commenced

and inviting district court review and rejection of those judgments.” Exxon Mobile Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see also Ballinger v. Culotta, 322 F.3d 546,

548 (8th Cir. 2003) (a federal district court lacks jurisdiction to consider a claim which “in effect

constitutes a challenge to a state court decision”).

       The Rooker/Feldman doctrine forecloses both straightforward appeals, and indirect

attempts by federal plaintiffs to undermine state court decisions. Impermissible appellate review


2
 See generally District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) and Rooker
v. Fidelity Trust Co., 263 U.S. 413, 416 (1923).
                                                  3
occurs when a lower federal court entertains claims that are “inextricably intertwined” with the

state court judgment. Feldman, 460 U.S. at 482 n. 16; Keene Corp. v. Cass, 908 F.2d 293, 297

(8th Cir. 1990). The federal claims are inextricably intertwined with the state court judgment “if

the federal claim succeeds only to the extent that the state court wrongly decided the issue before

it.” Keene, 908 F.2d at 296 (internal citations omitted). The state and federal claims need not be

identical for the doctrine to bar the federal claims. See Goetzman, 91 F.3d at 1177.

       Here, plaintiff attempts to use § 1983 as a platform for his claims. However, Rooker-

Feldman “derives from the prohibition on federal appellate review of state court proceedings,

and cases interpreting the doctrine make it clear that a litigant cannot circumvent Rooker-

Feldman by recasting his or her lawsuit as a § 1983 action.” Bechtold v. City of Rosemount, 104

F.3d 1062, 1065 (8th Cir. 1997) (citing Keene Corp., 908 F.2d at 297); see also Feldman, 460

U.S. at 486 (lower federal courts lack jurisdiction “over challenges to state court decisions ...

even if those challenges allege that the state court’s action was unconstitutional.”). Put simply, a

federal district court does not possess authority in a civil rights case to review or alter a final

judgment of a state court judicial proceeding.

       The Rooker-Feldman doctrine is clearly applicable here. Plaintiff, who did not prevail in

state court, filed this action complaining of injuries caused by a Missouri Court of Appeals

judgment that was rendered before he filed his federal complaint, and he asserts the state court

was wrong, and violated his constitutional rights, when it decided as it did. Plaintiff’s claims

succeed only to the extent the state court was wrong, and granting him the relief he seeks would

effectively reverse or undermine the state court’s decision or void its ruling. “Where federal

relief can only be predicated upon a conviction that the state court was wrong, it is difficult to

conceive the federal proceeding as, in substance, anything other than a prohibited appeal of the



                                                 4
state-court judgment.” Keene Corp., 908 F.2d at 296-97 (quoting Pennzoil Co. v. Texaco, Inc.,

481 U.S. 1, 25 (1987) (Marshall, J., concurring)). Under these principles, the Court concludes

that because the Rooker-Feldman doctrine divests it of jurisdiction over plaintiff’s claims, this

action must be summarily dismissed pursuant to Fed. R. Civ. P. 12(h)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED for lack of subject matter

jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3).

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 3)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 13th day of November, 2018.




                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE




                                                 5
